Citation Nr: 1036556	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-18 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary pulmonary disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran had period of active duty from October 1968 to April 
1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
November 2006 and in November 2009, the Board remanded the 
present matter for additional development and due process 
concerns.  

In a November 2009 Board decision, the Board adjudidcated the 
appeal for an effective date earlier than January 6, 2004, for 
the assignment of a 100 percent disability rating for 
hypertensive heart disease and granted an effective date of 
December 8, 1999.  The RO effectuated the Board decision in a 
November 2009 rating decision.  In February 2010, the Veteran 
submitted a notice of disagreement to the November 2009 rating 
decision stating that he should be awarded an effective date 
earlier than the assigned December 8, 1999 date.  The November 
2009 Board decision was a final determination on the merits.  
Absent an appeal of the Board's decision to the United States 
Court of Appeals for Veterans Claims, that decision is final and 
binding based on the evidence then of record.  38 U.S.C.A. § 
7104(b); 38 C.F.R. §§ 20.1100, 20.1104.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record shows that the Veteran was scheduled for a VA 
examination in December 2009 in accordance with the November 2009 
remand directives, but failed to report.  Individuals for whom 
medical examinations have been authorized and scheduled are 
required to report for such examinations.  See 38 C.F.R. § 
3.326(a) (2009).  In a letter dated April 2010, the Veteran's 
representative requested that the Veteran be rescheduled for 
another examination as he was previously unable to report due to 
illness.  The Board will afford the Veteran another opportunity 
to appear for a VA examination.  

The Veteran is hereby on notice that the medical evidence 
currently of record is insufficient to decide the claim and a 
current examination and medical opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4).  A September 2008 VA examination was unclear as to 
the specific diagnosis of the Veteran's current lung condition 
and indicated that some of the multi-factorial causes include the 
Veteran's service-connected tuberous sclerosis, ischemic heart 
disease and esophageal reflux.  

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655.  If 
a claimant wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is essential 
in obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Under the law, a claimant for VA benefits has the specific 
responsibility to present and support the claim. 38 U.S.C. § 
5107(a).  The Veteran is advised that his failure to report for 
any scheduled examination without good cause may result in the 
claim being considered on the evidence now of record or denied. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of the Veteran's lung 
condition.  The examiner is asked to provide 
specific diagnoses for any and all lung 
conditions.  The claims file must be made 
available to the examiner for review 
prior to the examination, including 
service treatment records from the Army 
Reserves.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion 
of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current lung disease was caused or 
aggravated (made worse) by any of the 
Veteran's service-connected disabilities.

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent possible, the approximate level 
of lung disability present (i.e., a 
baseline) before the onset of the 
aggravation. 

A detailed rationale for any opinion 
expressed should be provided.

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655.

3.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


